The Chief Justice
delivered the opinion of the court.
Appeal from the judgment of the Circuit Court, Her-nando county, in an action of assumpsit.
Hale, appellee, sued appellants upon á promissory note, signed by them, payable to N. R.. Carter & Co. or bearer, dated November 1, 1875, due in one year, for $300, and then and there transferred to the plaintiffs for value, as alleged in the declaration, of which defendants then and there had notice.
Defendants pleaded that the note was without valid consideration, and obtained by fraud, and by means of certain threats to seize defendants’ goods for an alleged indebtedness by one Turner, who took the note payable to Carter & Co., who had no interest in the matter.
*209Plaintiff demurred to the pleas that' they set up no valid defense to the action, and as to the plaintiff it does not appear by the pleas that plaintiff had notice of any legal or equitable defense, or of the facts therein alleged.
The demurrer having been submitted, the court sustained it, and gave leave to defendants to plead over, but no further plea being interposed, judgment was had for plaintiff, from which defendants appealed.
The failure to allege in the plea that plaintiff had notice of the alleged facts set out in the plea is fatal.
The plaintiff having taken the note from payee for a valid consideration, as alleged and not denied, and without notice of any defense according to the pleadings, is a bona fide holder, and not affected by the alleged defect in the consideration. Story on Promissory Notes, §§191-197, and citations; 7 Term R., 630; 2 Esp. R., 538.
The judgment is-affirmed with costs.